In an action, inter alia, to declare that the maintenance of a private tennis court violates a certain zoning ordinance, plaintiffs appeal from an order of the Supreme Court, Westchester County, dated December 10, 1975, which, inter alia, granted an application to convert the action into a proceeding pursuant to CPLR article 78. Order affirmed, with $50 costs and disbursements to respondents Sincero. The order under review properly *927converted the matter to its proper form pursuant to CPLR 103 (subd [c]). Hopkins, Acting P. J., Martuscello, Latham and Damiani, JJ., concur.